 GRAND RAPIDS PRESS OF BOOTH NEWSPAPERS 371 The Grand Rapids Press of Booth Newspapers, Inc., A Division of the Herald Company, Inc. and De-troit Newspaper Local 13N, Graphic Communi-cations International Union, AFLŒCIO. Case 7ŒCAŒ40290 December 31, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On June 25, 1998, Administrative Law Judge C. Rich-ard Miserendino issued the attached decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision1 and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified.3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, The Grand Rapids Press of Booth Newspapers, Inc., A Division of the Herald Com-pany, Inc., Grand Rapids, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the recommended Order as modified.                                                            1 In his decision, the judge relied on an earlier judge™s decision in a prior Grand Rapids Press case.  The Board subsequently adopted that decision.  See Grand Rapids Press, 325 NLRB 915 (1998). 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Member Brame notes that, although the Board has stated that the General Counsel bears the burden of proving gross backpay, see, e.g., Coca-Cola Bottling Co. of Buffalo, 313 NLRB 1061 fn. 2 (1994), the Board has applied a ﬁbroad standardﬂ permitting the General Counsel to meet its burden by providing only a ﬁreasonableﬂ method of calculating gross backpay.  See, e.g., NLRB Casehandling Manual (Part Three), Compliance Proceedings, Sec. 10532.1; and Am-Del-Co., 234 NLRB 1040, 1042 (1978).  However, Member Brame would find in the cir-cumstances of this case that, in compliance, the General Counsel must do more than advance a ﬁreasonableﬂ formula for the calculation of backpay; rather, he should bear the burden of proving the days of the week that James Burns and Charles Lewis would have worked but for the Respondent™s discrimination against them.  See NLRB v. Fluor Daniel, Inc., 161 F.3d 953 (6th Cir. 1998).  Members Fox and Liebman note that no issue has been raised in this case regarding the calculation of the backpay owed by the Respondent to discriminatees Burns and Lewis, and contrary to Member Brame, they decline to speculate that the General Counsel would act unrea-sonably in computing the backpay owed.  Although they agree with their colleague that under Board law the General Counsel bears the burden of proving the reasonableness of his backpay claims, they note that their colleague™s concerns about what the General Counsel should prove in compliance would be more properly expressed in any review of the compliance proceedings if this issue arises. 3 We have modified the Order to more closely conform with the vio-lations found. 1. Substitute the following for paragraph 2(d). ﬁ(d) On request, bargain with Local 13N as the exclu-sive representative of the employees in the following appropriate unit concerning any restriction in the hir-ing of substitutes to the Grand Rapids, Michigan area and, if an understanding is reached, embody the under-standing in a signed agreement:  All pressmen and pressmen apprentices employed by the Grand Rapids Press at its Grand Rapids, Michigan, facility, excluding the foremen, professional employ-ees, office clerical employees, guards and supervisors, as defined in the Act.ﬂ  2. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT refuse to bargain collectively with De-troit Newspaper Local 13N, Graphic Communications International Union, AFLŒCIO as the exclusive collec-tive-bargaining representative of our employees in the following appropriate unit, by unilaterally restricting the hiring of substitutes by hiring only applicants who reside in the local Grand Rapids, Michigan area:  All pressmen and pressmen apprentices employed by The Grand Rapid Press at its Grand Rapids, Michigan, facility, excluding the foremen, professional employ-ees, office clerical employees, guards and supervisors, as defined in the Act.  WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer to immediately hire James F. Burns and Charles W. Lewis Jr., thereby placing them on the substi-327 NLRB No. 72  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372 tute list; and if necessary removing from the list anyone 
hired in their stead. 
WE WILL  make James F. Burns and Charles W. 
Lewis Jr. whole for any wage or benefits losses they may 
have suffered by virtue of our unlawful refusal to hire 
them because they engaged in a strike on behalf, or sup-
port of, Local 13N, less any interim earnings, plus inter-
est. WE WILL, on request, bargain with Local 13N as the 
exclusive representative in 
the above-referenced appro-
priate unit concerning any restriction of the hiring of 
substitutes by hiring only applicants who reside in the 
local Grand Rapids, Michigan area. 
 THE GRAND RAPIDS PRESS OF BOOTH 
NEWSPAPERS, INC. 
 Thomas Doerr, Esq., for the General Counsel. 
Bruce H. Berry, Esq.,
 of New York, New York, for the Re-
spondent. DECISION STATEMENT OF THE CASE 
C. RICHARD MISERENDINO, Administrative Law Judge. 
This case was tried in Grand Rapids, Michigan, on February 24, 
1998, upon a complaint issued pursuant to charges filed by 
Detroit Newspapers Local 13N, Graphic Communications In-ternational Union, AFLŒCIO (Local 13N or the Union). The 
charge was filed on October 7, 1997, and amended on Novem-
ber 25, 1997. The complaint was issued on November 27, 1997, 
and was amended at the hearin
g without objection. The com-
plaint alleges that the Respondent
 violated Section 8(a)(3) of the Act by discriminatorily refusing to employ two substitute 
pressmen, who were referred by the Union, because they were 
engaged in a strike against their principal employer, the Detroit 
Newspaper Agency (DNA or Detroit News). The complaint 
further alleges that the Responden
t violated Section 8(a)(5) of 
the Act by unilaterally changing 
the established referral hiring 
procedure between the Respondent
 and the Union for substitute 
pressmen. In its timely filed answ
er, the Respondent denied the 
material allegations of the complaint, as amended. The parties 
were afforded a full opportunity to appear, present evidence, 
examine and cross-examine witnesses,
1 and file posthearing 
briefs.2 On the entire record, including my observation of the de-
meanor of the witnesses, after considering the posthearing 
briefs filed by the General C
ounsel and Respondent, I make the 
following FINDINGS OF FACT 
I. JURISDICTION The Grand Rapids Press (Press or Respondent) is engaged in 
the publication of a daily newspa
per and is an unincorporated 
division of Booth Newspapers, Inc.
, a subsidiary of The Herald 
Company, Inc., a New York corporation, with an office and 
                                                          
                                                           
1 At the hearing, I reserved deci
sion on the Respondent™s motions to 
dismiss the material allegations of the complaint. Upon considering the 
record evidence, and for the reasons stated below, I now deny those 
motions. 
2 The General Counsel™s posthearing motion to correct the record is 
granted. 
place of business in Grand Rapids, Michigan. During the calen-
dar year ending December 31, 1996, the Respondent, in con-
ducting its business operations, derived gross revenues in ex-
cess of $200,000, by subscribing 
to various interstate news 
services, publishing various nati
onally syndicated 
features, and 
advertising various nationally 
sold products. The Respondent 
admits, and I find, that it is an
 employer engaged in commerce 
within the meaning of 
Section 2(2), (6), and (7) of the Act. The 
Respondent further admits, and I find, that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Backaround Local 13N is an amalgamated union, headquartered in De-
troit, Michigan, which serves as the exclusive bargaining repre-
sentative for several different ba
rgaining units at several differ-
ent employers. Since 1967, the Union has been the exclusive 
representative of an appropriate unit comprised of all pressmen 
and pressmen apprentices employed by The Grand Rapids 
Press. The applicable collective-bargaining agreement, effec-
tive April 1, 1994ŒMarch 31, 1998, provides a procedure for 
filling in for regular full-time pressmen, who take off from 
work. In essence, the foreman determines how many regularly 
employed pressmen are needed and whether any one of them, 
who is off for the day, should 
be replaced. The union chapel 
chairman (shop steward), when requested by the foreman, is 
responsible for finding a replacem
ent either by calling in an-
other regular pressman, who is scheduled off for the day, or 

calling in a substituted.
3 The above-described procedure had 
always been followed until July 1995. 
B. The Prior Unfair Labor Practice On July 13, 1995, the bargaining unit employees represented 
by Local 13N at DNA went on st
rike. The following day, the 
Respondent™s foreman, Daniel Silvernail, told the assistant 
chapel chair for its bargaining unit employees that he could not 
add pressmen to Respondent™s s
ubstitute list, and specifically 
those pressmen who were on st
rike against the Detroit News. 
Local 13N therefore filed charges against the Respondent alleg-
ing that it had unilaterally changed the substitute referral proce-
dure so as to discriminatorily 
preclude striking Detroit News 
pressmen from being added to th
e Press substitute list in viola-
tion of Section 8(a)(3) and (5) of the Act.
4 A consolidated complaint issued
 and a hearing was held be-
fore Administrative Law Judge Robert M. Schwarzbart. On 
January 22, 1997, Judge Schwarzbart found that the Respon-
dent, and the other affiliated ne
wspapers, had violated Section 
8(a)(3) and (1) of the Act by refusing to hire Detroit News 
pressmen referred to as substitutes by the chapel chairman be-
cause these employees had engaged in a strike, on behalf of, or 
in support of, the Union against the DNA. Judge Schwarzbart 
 3 By contractual definition, the term ﬁemployeeﬂ refers only to ac-
tive, regular full-time individuals ﬁp
erforming . . . work in the press 
department.ﬂ  The term ﬁsubstituteﬂ refers to an individual who is not 
an employee as defined above, but instead is a person hired by the 
Respondent on a temporary basis to f
ill production needs. (G.C. Exh. 2: 
par. 4.1.) 
4 Similar charges, prompted by si
milar changes in referral proce-
dures, were filed against three other newspapers, The Bay City Times, 
The Saginaw News, and The Flint Journal, all of which are unincorpo-
rated divisions of Booth Newspapers, 
Inc., a subsidiary of The Herald 
Company, Inc. 
 GRAND RAPIDS PRESS OF BOOTH NEWSPAPERS 373 also found that the Respondent violated Section 8(a)(5) and (1) 
of the Act by unilaterally restricting the chapel chairmen™s abil-
ity to select substitutes by specifically prohibiting the future 
hire of substitutes from the Detroit News and limiting selection 
to pressmen who had worked as substitutes for the Respondent 
during the previous 3months. Grand Rapids Press, JDŒ10Œ97 (Jan. 22, 1997).
5 Similar allegations of restricting the hiring of substitutes who 
engaged in the Detroit News st
rike, and changing the referral 
hiring procedure, are involved in the present case. The General 
Counsel therefore requests that I consider Judge Schwarzbart™s 
findings in the prior unfair la
bor practice case as background 
evidence of animus in this case. It argues that under Board law, 

it is appropriate to consider 
prior pending cases in deciding a later related matter, especially where, as here, the allegations in 

the later case are substantially s
imilar to the violations found in 
the prior case. 
Opelika Welding,
 305 NLRB 561, 566 (1991); Southern Maryland Hospital
, 293 NLRB 1209 fn. 1 (1989). 
The Respondent argues that relying upon the prior findings is 
improper under applicable Board precedent. It asserts that 
Ope-lika Welding 
is distinguishable from the present case because in 
that case there was evidence of independent animus contempo-

raneous with the conduct alleged to
 have violated the Act.  The 
underlying premise of the Responde
nt™s argument is that there 
is no independent evidence of animus in the present case and 
therefore to rely on the evidence of animus in the prior proceed-
ing is inappropriate.  To begi
n with, the argument overlooks the 
fact that animus need not be proven by direct evidence; it can 
be inferred from the record as a whole. 
Fluor Daniel, Inc., 304 
NLRB 970 (1991). In this connection, I find, contrary to the 
Respondent and as explained belo
w, that there is sufficient 
evidence in this record to suppor
t an inference of animus. Sec-
ond, the reason the administrative law judge in 
Opelika Weld-
ing relied on the judge™s findings in the prior case was because 
in the prior proceeding the empl
oyer displayed animus against 
the same type of union activity 
that was engaged in the subse-
quent case.  For that reason, the judge concluded that the prior 
findings could be relied upon as evidence of the employer™s 
continuing antiunion animus (citing 
Southern Maryland Hospi-tal).
 Similarly, in the case before
 me, the General Counsel ar-
gues, and the evidence shows, 
that the Respondent™s conduct 
was directed at the very same union activity that was involved 
in the prior case. 
The Respondent, however, argues that in 
Sunland Construc-tion Co., 307 NLRB 1036 (1992), the Board rejected the rea-
soning in Southern Maryland Hospital. In Sunland Construc-tion Co., 
the Board did nothing more than affirm the decision of 
the administrative law judge. The judge distinguished the situa-

tion in 
Sunland Construction Co., 
supra
,  from the situation 
presented in Southem Maryland Hospital, 
based on the fact that 
the managers involved in the prior proceedings were not the 
same managers involved in the subsequent proceedings. He 
therefore declined to impute animus from one to the other. In 
the present case, the same foreman, Daniel Silvernail, was in-
volved in imposing the restriction on the use of substitutes in 
both situations, even though the general manager involved in 
the prior case, Richard Morton, 
had left the Respondent™s em-
ploy shortly before the events 
giving rise to the present case. 
                                                          
                                                           
5 Exceptions to the decision, filed by both Respondent and the Gen-
eral Counsel, are currently pending before the Board. 
Accordingly, I find that Judge 
Schwarzbart™s findings in the 
prior case may be properly considered as evidence of the Re-
spondent™s animus toward the Union and as members in this 
case. 
C. Rescinding the 2-Year Hiring Freeze 
The Respondent™s restriction 
on hiring substitutes continued 
throughout the duration of the Detroit News strike. The result 
being that there were no additions to the list of 12 substitutes, 
which existed in July 1995, even though some of the substitutes 
were unavailable for work.
6 For example, Chester Kaprowski 
was unable to work in 1995Œ1996 because of illness. Daniel 
Jerosh underwent heart surgery in 1996 and remained unavail-
able for work until 1997. Dave Wilcox was unavailable for 
almost the entire 1996 year becaus
e of the commitments of his 
regular full-time job. Jerry Buce
ma went to Florida every win-
ter, returned in the spring, 
and did not work in between. 
In February 1997, the Union made an unconditional offer to 
return to work, but not all pressmen were returned to work by 
DNA. A short time later, Res
pondent™s attorney, Bruce H. 
Berry, phoned Local Union President Jack Howe about opening 
the Press™ substitute list for the first time in almost 2 years. 
Berry told Howe that the Respondent would open the substitute 
list, if the Union would agree to have substitutes go through the 

normal hiring process, which in
cluded completing an applica-
tion and being interviewed by th
e foreman. Howe expressed a 
concern about the foreman arbitrarily rejecting an applicant and 
therefore sought Berry™s assurance that, if someone was re-
jected without reasonable cause
, the foreman™s decision would 
be subject to arbitration. Be
rry responded by saying the Union 
could arbitrate anything it wants. 
D. The First Substitutes to APPIV After the List Opened 
1. James F. Burns 
James F. Burns had worked as a pressman for the Respon-
dent, up until the early 1980s. Pr
imarily for economic reasons, 
he left the Respondent at that
 time to work for the Detroit News. On July 13, 1995, he went
 on strike against the Detroit 
News along with the other pressmen. After the Union made its 

unconditional offer to return to work, the Detroit Newspapers 
Agency did not offer him a job. 
Upon hearing that the Responde
nt had opened its substitute 
list, Burns inquired about working as a substitute on weekends. 
Although he lived in Lincoln Park, Michigan, which was 150 
miles from Grand Rapids, he had a son living in the Grand 
Rapids area with whom he coul
d stay on the weekends. In June 
1997, Burns submitted an application and was interviewed by 
Press Foreman Daniel Silvernail, for a part-time substitute job, 
on Friday and Saturday nights. Silvernail did not ask Burns 
about the distance he would have 
to travel to work or in any-
way suggest that commuting such a distance might present a 

problem, even though Burns told S
ilvernail that he might also 
be available to work on week nights if he received enough ad-

vanced notice. Silvernail gave Burns no indication at the end of 
the interview whether he would be added to the substitute list. 
2. Charles W. Lewis Jr. 
Charles Lewis had also worked for the Respondent as a 
pressman for approximately 20 years before leaving to work for 

the Detroit News. While regularly employed at the Detroit 
 6 Many of the substitutes worked re
gular full-time jobs elsewhere as 
pressmen. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374 News, he substituted for the Re
spondent more than 30 times 
between 1980Œ1990, even though he lived in Battle Creek, 
Michigan, which is 60 miles from Grand Rapids. Like Burns, 
he participated in the July 1995 strike at the Detroit News. 
When Lewis learned that the Respondent was adding substi-
tutes to its list, he contacted the human resource department, 
where he was advised that he would have to go through the 
hiring process. Lewis submitted 
an application and was inter-
viewed by Press Foreman Silv
ernail. Although Lewis was re-siding 60 miles away in Nashville,
 Michigan, Silvernail did not 
discuss the commuting distance 
during the interview and gave 
Lewis no indication whether he would be added to the substi-
tute list. 
E. The Events which Followed the Interviews with Silvernail 
Around the time that Burns and Lewis interviewed with Sil-
vernail, Union Chapel Chairman
 Anthony Cecola asked if he 
could add them to the substitute list. Silvernail said, ﬁNo.ﬂ He 

wanted to hire someone locally and they lived too far away. 
Cecola pointed out that for a Saturday night replacement, he 
called a substitute on the Thursday morning before the week-
end, which allowed more than amble time for a substitute to 
make arrangements to come to work. He also pointed out that 
some of the regularly employed pressmen lived as far away as 

50 miles from Grand Rapids. Silvernail nevertheless refused to 
hire Burns and Lewis. 
During football season, 2 moths la
ter, a few regular full-time 
pressmen wanted to take off on Saturdays in order to attend the 
University of Michigan football games. When Cecola again 
approached Silvernail about addi
ng Burns and Lewis to the list, 
he received the same response, i.e., ﬁNo, they live too far 
away.ﬂ In mid-September 1997, 
some other regular full-time 
pressmen asked Cecola about 
taking time off on Sundays to 
attend the Detroit Lions football
 game, but once again Silver-
nail refused to add Burns and Lewi
s to the list, explaining that 
they live too far away.ﬂ
7 In late November 1997, Silvernail interviewed and hired 
pressmen Robert Mohkne and Douglas Schoon as substitutes. 
Both were regularly employed elsewhere, both were members 
of Local 13N, and both lived in the Grand Rapids area.
8 III. ANALYSIS AND FINDINGS 
A. The Refusal to Hire Burns and Lewis 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455
 U.S. 989 (1982), provides the 
analytical framework for decidi
ng discrimination cases turning 
on employer motivation. First, 
the General Counsel must per-
suasively establish that 
the evidence supports an 
 inference that protected conduct was a ﬁmotivating factorﬂ in 

the employer™s decision. Once accomplished, the burden 
shifts to the employer to demonstrate that the same action 
would have taken place notwithstanding the protected con-
duct. It is also well settled, how
ever, that when
 a respondent™s 
stated motives for its actions are found to be false, the circum-

stances may warrant an inference that the true motive is one 
that the respondent desires to 
conceal. The motive may be in-
                                                          
 7 The evidence discloses that throug
hout the entire time that Cecola 
sought to add Burns and Lewis to the substitute list, Danny Jerosh and 
one or two other substitutes were unavailable to work. 
8 Mohnke and Schoon were the only applicants, other than Burns 
and Lewis, to apply for substitute work. 
ferred from the total circumstances proved. Under certain cir-
cumstances, the Board will infer animus in the absence of di-
rect evidence. That finding may be inferred from the record as 
a whole. [Citations omitted.] 
 Fluor Daniel, Inc., 
304 NLRB 970 (1991). In 
T&J
 Trucking Co., 316 NLRB 771 (1995), the Board further stated that once 
the burden has shifted: 
 An employer cannot simply present a legitimate reason for its 

actions but must persuade by a preponderance of the evidence 
that the same action would have taken place even in the ab-
sence of the protected conduct. 
Furthermore, if an employer 
does not assert any business reason, other than the one found 
to be pretextual by the judge, then the employer has not 
shown that it would have fire
d the employee for a lawful, 
nondiscriminatory reason. [Citations omitted.] 
 1. The General Counsel™s burden of proof 
In a refusal to hire case, th
e General Counsel specifically 
must establish that each alleged discriminates submitted an 
employment application, was 
refused employment, was a union 
member or supporter, was known or suspected to be a union 
supporter by the employer, that
 the employer harbored anti-
union animus, and that the employer refused to hire the alleged 
discriminatees because of that animus. 
Big E™s Foodland, 
242 
NLRB 963, 968 (1979). 
Silvernail received and reviewed an employment application 
from Burns and Lewis,
 which according to him revealed where 
they lived. The evidence supports a reasonable inference the 
applications also revealed thei
r current and prior employment 
history, including the fact that they were employed by the De-
troit Newspaper Agency, and that
 they were members of Local 
13N. The Respondent has submitted no evidence to the con-

trary. After their interviews, neither Burns nor Lewis was ever 
contacted again by the Respondent. Unlike the prior case, how-
ever, where Silvernail and others made statements reflecting 
that the hiring restriction was 
aimed, in part, at the striking 
Detroit News pressmen, there is no overt evidence of animus in 
this case. The question therefore is whether animus may be 
inferred under the total circumst
ances of this case. The evi-
dence supporting such an in
ference is as follows: 
The prior findings of Judge Schwarzbart appropriately estab-
lish an evidentiary background supporting an inference of ani-

mus. The restriction on hiring subs
titutes, which lasted almost 2 
years, effectively perpetuated the discriminatory effects of the 
decision, made on or about July 13, 1995, to not hire Detroit 
News pressmen. The evidence in the prior proceeding showed 
that shortly after the Union declared a strike against the Detroit 
Newspapers Agency, the Responde
nt™s foreman, Silvernail, 
who never before had been involved in the makeup of the sub-
stitute list, informed the Assistant Chapel Chairman Ernest 
Bellechasses not to hire any new pressman. The credited testi-
mony showed that when Bellecha
sses inquired if Silvernail was 
ﬁreferring or insinuating regarding the guys in Detroit,ﬂ Silver-
nail replied, ﬁSomething to that 
effect, it™s got something to do about that.ﬂ The then general 
manager, Richard Morton, also 
specifically stated that no pressmen working for the Detroit 
News or the Free Press could be added to the substitute list, 
which was immediately frozen thereby precluding the hiring of 

any substitutes for the next 2 years.  Given the timing of the 
Respondent™s conduct, and the stat
ements made by its represen-
tatives, Judge Schwarzbart found 
that the Respondent™s refusal 
 GRAND RAPIDS PRESS OF BOOTH NEWSPAPERS 375 to hire substitutes from the Detroit Newspaper Agency was 
prompted by hostility to the Union™s strike against the newspa-
per. I rely on those findings as evidence tending to support an 
inference of animus in this case. 
In addition, the timing of the decision to end the hiring 
freeze in the present case supports
 an inference of animus. Soon 
after the Union made an unconditional offer to return to work to 

DNA, the Respondent made a proposal to open the substitute 
list. The timing of the Respondent
™s proposal and the fact that 
the duration of the hiring restriction corresponded to length of 
the Detroit News strike, while not conclusive, supports the view 
that the hiring restriction was prompted by hostility to the Un-
ion™s strike against DNA. 
Futher, the Respondent™s proposal to have all substitute ap-
plicants go through the hiring process raises the specter of ani-mus because it placed Silvernail in a position to screen that 
standing alone might not be indi
cative of animus, the evidence 
showing that the very first ap
plicants, who were qualified De-
troit News pressman effectively 
referred by the Union, were not 
hired makes it more likely than not that the hiring procedure 
was discriminatorily applied in order to exclude the DNA 
pressmen from becoming substitutes. 
I find that an inference of animus is warranted under the total 
circumstances proved and that 
the General Counsel has satis-
fied his initial evidentiary burden. The Respondent must now 
persuasively establish that its 
hiring decisions would have been 
the same in the absence of union activity. 
2. The Respondent™s defenses 
The Respondent asserts that Burns and Lewis were not hired 
because they lived too far away. Specifically, Silvernail testi-
fied that there were qualified pressmen in the Grand Rapids 
area and therefore the Respondent sought to hire locally. He 
also testified that substitutes are sometimes called to work dur-
ing the week with little advanced notice. The implication was 
that anyone who had to commute more than 45 minutes might 
not be able to respond to a call.  Despite Silvernail™s assertions, 
there is no evidence that a substitute™s commuting distance ever 

presented a problem to the operation of the Press. Silvernail 
conceded that he never had a problem with substitutes not re-
porting to work because of the commuting distance. It is hard to 
conceive how commuting distance would be a problem, be-
cause the evidence shows that if a substitute is unavailable for 
assignment, for whatever reason, the chapel chairperson simply 
calls the next person on the list. 
As far as requiring the services of a substitute on short notice 
during the week, the evidence establishes that the greatest need 
for substitutes is on a Saturday night and secondarily on the 
weekends. Moreover, the availability to substitute on weekdays 
did not seem to be a factor against hiring Mohnke and Schoon even they both worked full-time jobs, and therefore their avail-

ability to work during the week was limited. In fact, the unre-
butted evidence shows that shor
tly after Mohnke was hired, he 
declared himself unavailable for any type of assignment in 
December 1997 because of his full-time work commitment. 
Thus, the evidence falls short of showing any correlation be-
tween where a substitute lived a
nd his ability to take an as-
signment on short notice during the week. 
In an attempt to bolster its position, the Respondent points 
out that the substitutes currentl
y on the list all live within 10Œ15 
miles of Grand Rapids, including Mohnke and Schoon, who 
were hired in December 1997. There is no evidence, however, 
that any of the substitutes were required by the Respondent to 

live within a specified commuting distance in order to be hired 
or to remain on the substitute lis
t. To the contrary, the evidence 
shows that many regular pressmen do not live in the Grand 
Rapids area and that in the course of time substitutes have 
commuted considerable distances to work an assignment. For 
example, Lewis testified that he was living in Battle Creek, 
Michigan, 60 miles from Grand Rapids, when he previously 
substituted for the Respondent between 1980Œ1990. Silvernail 
conceded that within that time the commuting distance was not 
a factor in getting Lewis to work an assignment. 
Contrary to the impression that Silvernail sought to foster, 
the evidence shows that in most instances the substitutes had 
ample notice to report for work regardless of where they lived. 
Chapel Chairman Cecola testified that he routinely notified 
substitutes of a Saturday work opportunity by calling them on 
the preceding Thursday morning, which gave the substitute 
more than 48 hours to make arrangements to report for work. 
The Respondent also argues th
at Burns and Lewis were not hired because additional substitutes were not needed at the time 
that they applied. Silvernail™s testimony in this connection was 
unconvincing and contradictory. He
 testified that when Burns and Lewis first applied in May 1
997, he did not believe that the Respondent needed additional s
ubstitutes, because work nor-
mally is slow at that time of year. He further testified that he 

accepted applications and interv
iewed applicants in May 1997, 
in anticipation of the upcoming busy season. Silvernail then 

stated that he decided in September 1997, that he needed addi-
tional substitutes,
9 which was around the same time that Chapel 
Chairman Cecola approached Silvernail about adding Burns 
and Lewis to the list because some regular pressmen wanted to 
lay off in order to go to a Detroit Lions football game. Al-
though he recognized the need for substitutes, Silvernail still 
refused to hire Burns and Lewis. In an attempt to underscore that there was no need for ad
ditional substitutes in May 1997, 
Silvernail testified that there 
were 15 substitutes on the list at that time. Silvernail then testif
ied that he needed more substi-
tutes in September 1997, because some of the substitutes, like 
Chester Kaprowski and Danny Je
rosh, were unavailable for 
work because of medical reasons. The credible evidence re-

flects, however, that in May 1997, there were only substitutes 
on the list, rather than 15, and because Kaprowski and Jerosh 
were marked off for medical reasons, only 11 substitutes were 
available for assignments. Thus, the same number of substitutes 
was available in May and Sept
ember. By October 1997, how-
ever, Jerosh returned from medical leave, thereby increasing 

the number of substitutes availa
ble. Thus, by the time Mohnke 
and Schoon were hired, there we
re actually more available 
substitutes on the list then at the time Burns and Lewis first 
applied. The evidence therefore shows that when the number of 
available substitutes was down in May 1997
, Silvernail refused 
to hire Burns and Lewis, but when the number increased in 

October 1997, he hired Mohnke and Schoon. 
Accordingly, I find that the Re
spondent™s reasons for not hir-
ing Burns and Lewis are pretextual.  I find that had it not been 
for the Respondent™s hostility toward the Union and its mem-
bers, who engaged in a strike 
against the Detroit Newspaper 
Agency, both individuals would have been hired. I therefore 
                                                          
 9 Silvernail later contradicted himsel
f by testifying that he believed 
in September and October 1997, th
at 11 substitutes was an adequate 
number to keep the presses running. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376 find that the Respondent violated Section 8(a)(3) and (1) of the 
Act by refusing to hire Burns and Lewis. 
B. The Refusal to Bargain Over the Decision to Hire Only Lo-
cal Residents as Substitutes 
It is undisputed that in the spring of 1997, Union President 
Howe and Respondent™s attorney, Berry, agreed that in ex-
change for opening the substitute
 list all substitute applicants 
would be required to follow the ﬁnormalﬂ hiring procedure. 
Under the normal hiring procedure, which up until then applied 
only to the regular full-time pressmen, there was no require-
ment that anyone had to reside in the local Grand Rapids area 
in order to be hired.  To the contrary, the evidence discloses 
that many regular full-time pressmen lived outside the Grand 
Rapids area.  Thus, 
the imposition of a local hiring restriction 
was not part of the normal procedure.  It was a new condition 
of employment, which was not 
discussed nor negotiated be-
tween the Respondent and Union. 
Accordingly, I find that by uni
laterally imposing a restrictive 
condition upon the hiring of substitutes without first notifying 

the Union and obtaining its consent, the Respondent violated 
Section 8(a)(5) and (1) of the Act. 
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Union is the exclusive bargaining representative in an 
appropriate unit comprised of: 
 All pressmen and pressmen apprentices employed by The 

Grand Rapids Press at its Grand Rapids, Michigan, facility, 
excluding the foremen, professional employees, office clerical 
employees, guards and supervisors, as defined in the Act. 
 4. By refusing to hire James F. Burns and Charles W. Lewis 
Jr. because they had engaged in
 an economic strike on behalf, 
and in support of, the Union, the Respondent has violated Sec-
tion 8(a)(3) and (1) of the Act. 
5. By unilaterally restricting th
e hiring of substitutes to those 
who reside in the local Grand Rapids, Michigan area, without 
notifying the Union or obtaining
 as consent, the Respondent 
violated Section 8(a)(5) and (1) of the Act. 
6. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that the Respondent 
refused to hire James F. 
Burns and Charles W. Lewis Jr. in
 violation of Section 8(a)(3) 
and (1) of the Act, I shall recommend that the Respondent be 
ordered to immediately offer to 
hire these individuals and place 
them on the substitute list and if 
necessary remove from the list, 
any individuals hired in their stea
d, and to make them whole for 
wage and benefit losses they may have suffered on and after 
May 15, 1997, by virtue of the discrimination practiced against 
them computed on a quarterly basis as prescribed in 
F. W.
 Woolworth Co., 90 NLRB 289 (1950), plus interest as com-

puted in 
New Horizons for the Retarded, 
283 NLRB 1173 
(1987). It will be further recommended that the Respondent be 
ordered to rescind the hiring re
striction unilaterally imposed on 
the hiring of substitutes. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10 ORDER The Respondent, Grand Rapids Press, Grand Rapids, Michi-
gan, an unincorporated division
 of Booth Newspapers, Inc., a 
subsidiary of The Herald Comp
any, Inc., a New York corpora-
tion, as its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to hire substitute pressmen because such indi-
viduals have engaged in strike on behalf, or in support, of the 
Local 13N, or any other labor organization. 
(b) Failing to bargain collectively with Local 13N, as the ex-
clusive collective-bargaining representative of the Respon-
dent™s employees in the following
 appropriate unit, by unilater-
ally restricting the hiring of substitutes to the Grand Rapids, 
Michigan area, without notice to. or obtaining the consent of, 
Local 1 3N. concerning: 
 All pressmen and pressmen apprentices employed by The 
Grand Rapids Press at its Grand Rapids, Michigan, facility, 
excluding the foremen, professional employees, office clerical 
employees, guards and supervisors, as defined in the Act. 
 (c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Rescind the restriction which The Grand Rapids Press 
imposed on, and has maintained since May 15, 1997, restricting 
the hiring of substitutes to individuals who reside in the local 
Grand Rapids, Michigan area. 
(b) Within 14 days from the date of this Order, offer to im-
mediately hire James F. Burns and Charles W. Lewis Jr. and 
place them on the substitute list: if necessary remove from the 
substitute list any individual added in their stead. 
(c) Make whole James F. Burns and Charles W. Lewis Jr. for 
wage and benefits losses that they
 may have suffered on or after 
May 15, 1997, by virtue of the discrimination practiced against 
them in the manner prescribed in the remedy section of this 
decision. 
(d) On request, bargain with Local 13N as the exclusive rep-
resentative of the employees in the following appropriate unit 
concerning terms and conditions of employment and, if an un-
derstanding is reached, embody the understanding in a signed 

agreement: 
 All pressmen and pressmen apprentices employed by The 

Grand Rapids Press at its Grand Rapids, Michigan, facility, 
excluding the foremen, professional employees, office clerical 
employees, guards and supervisors, as defined in the Act. 
 (e) Preserve and, within 14 da
ys of a request, make available 
to the Board or as agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
                                                          
 10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 GRAND RAPIDS PRESS OF BOOTH NEWSPAPERS 377 analyze the amount of backpay 
due under the terms of this Or-
der. (f) Within 14 days after service by the Region, post at its of-
fices and place of business in 
Grand Rapids, Michigan, copies 
of the attached notice marked ﬁAppendix.ﬂ
11 Copies of the notice, on forms provided by th
e Regional Director for Region 7, after being signed by the Respondent™s authorized represen-
tative, shall be posted by the Respondent immediately upon 
receipt and maintained for 60 
consecutive days in conspicuous 
places including all places where notices to employees are cus-
                                                          
 11 If this Order is enforced by a Judgement of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the noti
ces are not altered, defaced, or 
covered by any other material. 
In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-

ees employed by the Respondent at any time since May 15, 
1997. (g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.   
 THE GRAND RAPIDS PRESS
 